Title: To Thomas Jefferson from Joseph Habersham, 23 March 1801
From: Habersham, Joseph
To: Jefferson, Thomas



Sir,
March 23 1801

Mr John H Barney in a letter to the Comptroller of the Treasury states that he intends to prefer a complaint against the Postmaster General for rejecting his proposals for carrying sundry mails during the last summer. As I was necessarily absent at that time & that business was done by the Assistant Postmaster General he has thought it necessary to state his reasons for rejecting those proposals & has requested me to submit them to your consideration which I have now the honor to do As his letter goes fully into the subject it is only necessary for me to add that on my return I examined the business alluded to, & was fully convinced that it was properly conducted. Should any other charges have been prefered by Mr Barney I have to request the favor of being furnished with a copy that I may have an opportunity of replying to them. I am

J. H.

